Case 3:17-cv-00072-NKM-JCH Document 638 Filed 01/22/20 Page 1 of 3 Pageid#: 8456
                                                          CLERKS OFFICE U.S. DIST. COURT
                                                                                  AT CHARLOTTESVILLE, VA
                                                                                        FILED
                                                                                    01/22/2020
                               UNITED STATES DISTRICT COURT                       JULIA C. DUDLEY, CLERK
                               WESTERN DISTRICT OF VIRGINIA                       BY: /s/ J. JONES
                                     CHARLOTTESVILLE DIVISION                        DEPUTY CLERK

    ELIZABETH SINES, et al.,
                                                        CASE NO. 3:17-cv-00072
                                      Plaintiffs,

                          v.                            ORDER

    JASON KESSLER, et al.,
                                                        JUDGE NORMAN K. MOON
                                      Defendants.



         This matter is before the Court on Plaintiffs’ request for prompt and direct access to certain

  documents that were collected from Defendant Elliott Kline and that are in possession of the Third-

  Party Discovery Vendor. See Dkt. 631.

         Plaintiffs’ request arises from Kline’s pattern of ignoring discovery requests and orders in

  this case. By way of background, this Court found Kline in civil contempt at his Contempt Hearing

  on November 25, 2019, for failure to comply with numerous discovery orders of this Court and

  U.S. Magistrate Judge Joel Hoppe. See Dkts. 600, 599. This Court imposed an escalating set of

  sanctions, including fines and ultimately incarceration, until Kline complied with orders requiring

  him to fully respond to Plaintiffs’ discovery requests. See Dkts. 621, 613, 610. As a result of these

  measures, Kline was compelled to respond to Plaintiffs’ discovery requests and provide credentials

  for several of Kline’s email accounts that may contain responsive documents. Dkt. 634 at 3. This

  Court ultimately released Kline from custody, but to be clear, Kline remains in civil contempt.

  Kline had not then and still has not proven to this Court that he has purged himself of contempt;

  or that he has “fully and completely” responded to Plaintiffs’ discovery requests; or that he has




                                                    1
Case 3:17-cv-00072-NKM-JCH Document 638 Filed 01/22/20 Page 2 of 3 Pageid#: 8457




  turned over and provided access to any and all potentially relevant email and social media

  accounts. Id. at 3–4.

         Faced with Kline’s continued non-compliance, Plaintiffs have sought discovery measures

  in order to “move this case forward.” Dkt. 631 at 2. In particular, Plaintiffs request that this Court

  “find that Kline has forfeited any right to review whatever documents the third-party discovery

  vendor collects from his devices and accounts prior to their production to Plaintiffs.” Id. Judge

  Hoppe had ordered a process whereby Defendants were required to submit their electronic devices

  and social media accounts to the Third-Party Discovery Vendor for collection of electronically

  stored information or “ESI.” See Dkt. 383. The Third-Party Discovery Vendor would apply search

  terms and date ranges to the ESI collected. The Vendor would then provide that limited subset of

  documents to each Defendant, who would “review the results of the collection and produce to

  Plaintiffs those non-privileged Documents that are responsive to the Discovery Requests.” Id. at

  9. Plaintiffs represent that this process has taken months even for those Defendants who have been

  complying with their discovery obligations. Dkt. 631 at 5.

         This Court finds that Kline’s track-record of failing to fulfill his discovery obligations in a

  timely manner, and unless and until forced to do so by court order and significant sanctions, make

  him uniquely ill-suited to participate in a discovery process that is predicated upon one’s prompt

  and good faith compliance with discovery obligations. This Court afforded Kline the opportunity

  to respond to Plaintiffs’ request for immediate access to documents collected by the Third-Party

  Discovery Vendor. Dkt. 634 at 3. Kline has not responded.

         Accordingly, this Court GRANTS Plaintiffs’ request. The Third-Party Discovery Vendor

  shall provide directly to Plaintiffs’ counsel any and all documents collected from Elliott Kline that

  contain the agreed-upon search terms within the applicable date range. In affording Plaintiffs this



                                                    2
Case 3:17-cv-00072-NKM-JCH Document 638 Filed 01/22/20 Page 3 of 3 Pageid#: 8458




  relief, this Court further notes that Plaintiffs’ counsel have represented that they “would of course

  honor their ethical obligation to return to Kline any purportedly privileged documents.” Dkt. 631

  at 7.

          It is so ORDERED.

          The Clerk of the Court is directed to send a certified copy of this Order to the parties.

          Entered this   22nd day of January, 2020.




                                                    3
